Citation Nr: 0127007	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel 
condition.

2.  Entitlement to service connection for chronic pain of 
right hand.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for headaches, claimed 
as chronic headaches.

5.  Entitlement to a compensable evaluation for bilateral 
inguinal hernia repair, on appeal from an initial grant of 
service connection.

6.  Entitlement to a compensable evaluation for a hiatal 
hernia with gastroesophageal reflux disease, status post 
Nissen fundoplication, on appeal from an initial grant of 
service connection.

7.  Entitlement to a compensable evaluation for a left 
hydrocele, status post hydrocelectomy, on appeal from an 
initial grant of service connection.

8.  Entitlement to a compensable evaluation for external 
hemorrhoids, on appeal from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1996 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  

The issues of entitlement to service connection for 
conditions of the left heel, right hand, and right shoulder, 
along with headaches, are discussed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has a history of two surgeries to repair 
bilateral inguinal hernias.  Although he complains of 
intermittent pain, there is no evidence of recurrence of 
either hernia or weakness in the abdominal wall.  Also, the 
residuals scars are not disfiguring, tender, or red.  They do 
not restrict any of the veteran's activities or functions.

3.  The veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease produces occasional heartburn 
and discomfort.  It is controlled by medication and medical 
management. 

4.  Although the veteran has suffered from a left hydrocele, 
the medical evidence shows that both of his testes are intact 
and functioning.

5.  The veteran's hemorrhoid disability is manifested by 
occasional discomfort and blood.  He does not, however, 
suffer from anemia, and the hemorrhoids are reducible and 
operable.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim for increased 
evaluations for bilateral inguinal hernia repair, a hiatal 
hernia with gastroesophageal reflux disease, a left 
hydrocele, and external hemorrhoids.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for a compensable evaluation for bilateral 
inguinal hernia repair, on appeal from an initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7338 (2001).

3.  The criteria for a compensable evaluation for a hiatal 
hernia with gastroesophageal reflux disease, status post 
Nissen fundoplication, on appeal from an initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7346 (2001).

4.  The criteria for a compensable evaluation for a left 
hydrocele, status post hydrocelectomy, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 7599 and 7523 (2001).

5.  The criteria for a compensable evaluation for external 
hemorrhoids, on appeal from an initial grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has been provided numerous VA medical 
examinations, and the veteran has introduced numerous 
statements to the VA for the purpose of explaining his 
contentions.  Additionally, the appellant has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  Thus, it is the 
determination of the Board that VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for this 
condition for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, there is no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has, at any time since his original claim, met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

A.  Inguinal Hernia

As reported, the veteran has been granted a noncompensable 
evaluation for bilateral inguinal hernia repair.  Said 
disability is rated pursuant to the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7338 (2001), which provides 
that a noncompensable evaluation is warranted for a small, 
reducible inguinal hernia; for one which is without true 
hernia protrusion; and, for any preoperative inguinal hernia 
which is remediable.  A 10 percent evaluation is appropriate 
for a recurrent post-operative hernia which is readily 
reducible and well supported by a truss or a belt.  A 30 
percent evaluation will be assigned where there is a small 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  Where there is a large postoperative 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions, and that is not 
readily reducible, a 60 percent evaluation will be deemed 
warranted.

An internal medicine examination was accomplished in November 
2000.  The veteran told the examiner that he had undergone 
three hernia reduction surgeries.  The veteran complained 
that the third surgery resulted in a feeling of "scraping 
sensation" on the left side along with tenderness.  He 
denied prickling pain in the scrotum.  

When examined, the doctor reported that there was a left 
inguinal surgical scar.  The scar was depressed and nontender 
to palpation.  There were no masses or visceromegaly.  A 
diagnosis of bilateral inguinal herniorrhaphies was given.

Because the veteran does not presently have a hernia, he has 
no protrusions.  As he has no hernia, there is no need for a 
truss or belt.  Clearly, under the criteria of Diagnostic 
Code 7338, he does not meet even the criteria for a 
noncompensable evaluation.  38 C.F.R. Part 4 (2001).  

Consideration will also be given to other potentially 
applicable diagnostic codes.  The veteran does have scars 
from his herniorrhaphies.  Under 38 C.F.R. Part 4, Diagnostic 
Code 7803 (2001), a 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
The veteran's scar is well-healed, and there is no evidence 
of ulceration.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. Part 4 (2001).  
Although the veteran complained of "pulling" in the 
inguinal area, there is no indication on examination that the 
veteran's hernia repair scars are tender or painful.  
Diagnostic Code 7805 provides for rating other scars based on 
limitation of function of the body part affected by the scar.  
38 C.F.R. Part 4 (2001).  There is no evidence at all that 
the veteran's hernia scars affect the function of his body in 
any way.  

The residuals of the appellant's inguinal hernia repairs can 
also be evaluated under the criteria set forth under 38 
C.F.R. Part 4, Diagnostic Code 8530 (2001), applicable to the 
ilioinguinal nerve.  Under this code, a zero percent 
disability rating is assigned for mild or moderate paralysis 
of the ilioinguinal nerve and a 10 percent disability rating 
for severe to complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2001).  There is no 
evidence of any impairment of the ilioinguinal nerve as a 
residual of the hernia repairs.

The medical evidence does not show any ratable residuals of 
the hernia repairs.  There is no current hernia, no nerve 
damage, and no limitation or symptomatology associated with 
the scars.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
objective clinical evidence does not indicate that the 
veteran has an inguinal hernia or any symptomatic residuals.  
Therefore, the preponderance of the evidence is against the 
claim, and a compensable evaluation is not warranted.  

B.  Hiatal Hernia

Also service-connected is a hiatal hernia with 
gastroesophageal reflux disease, status post Nissen 
fundoplication.  The condition has been noncompensably rated.  
Hiatal hernias are rated under Diagnostic Code 7346.  38 
C.F.R. Part 4 (2001).  A 10 percent evaluation will be 
warranted when there are two or more of the symptoms required 
for a 30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

When, in November 2000, the veteran was examined in 
conjunction with his claim for service connection, he told 
that examiner that he experienced occasional heartburn and 
diarrhea.  He admitted that these symptoms had significantly 
decreased since undergoing surgery in November 1999.  
Although he complained about increased flatulence, he 
admitted that he did not have problems with belching and that 
over-the-counter medications helped with the heartburn.  He 
did state that, on occasion, he had trouble swallowing.

The veteran did not complain of weight loss or fatigue.  The 
veteran's abdomen showed multiple small liver scars from the 
laparoscopic Nissen fundoplication.  Soft, depressible 
peristalsis was present.  Anemia was not diagnosed.  

While the veteran has complained of occasional indigestion, 
he has not experienced a reduction in weight.  He has stated 
that he has not really experienced substernal, arm, or 
shoulder pain.  Treatment for a hiatal hernia is not shown, 
and on the most recent VA examination, a present hiatal 
hernia was not given as a diagnosis.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
record does reflect that the veteran has experienced 
difficulty swallowing, and that he complains of reflux.  
While it is not entirely clear that these symptoms are 
related to a hiatal hernia condition, giving him the benefit 
of every reasonable doubt, the Board assumes that they are 
attributable to a hiatal hernia.  Even making that 
assumption, the rating criteria require dysphagia, pyrosis, 
and regurgitation accompanied by substernal or arm or 
shoulder pain.  Regurgitation (or reflux) is the veteran's 
primary complaint, although he also reported difficulty 
swallowing and heartburn to the VA examiner.  However, there 
is no evidence of substernal or arm or shoulder pain 
associated with hiatal hernia, nor is the condition 
productive of considerable impairment of health, particularly 
in view of the lack of diagnosis of a current hiatal hernia.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7346 (2001).

The record reflects that the veteran does have multiple liver 
scars as a result of the laproscopic surgery.  Under 38 
C.F.R. Part 4, Diagnostic Code 7803 (2001), a 10 percent 
rating is warranted for superficial, poorly nourished scars 
with repeated ulceration.  The veteran's scars are well-
healed, and there is no evidence of ulceration.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4 (2001).  There is nothing in 
the record to indicate that these scars are painful or 
tender.  Diagnostic Code 7805 provides for rating other scars 
based on limitation of function of the body part affected by 
the scar.  38 C.F.R. Part 4 (2001).  There is no evidence at 
all that the veteran's scars affect the function of his body 
in any way.  Hence, an increased evaluation under these sets 
of diagnostic criteria is not available based on the 
presented medical evidence.


C.  Hydrocele

The veteran underwent an examination concerning this 
condition in January 2001.  The results were:

Both testes are descended and palpable 
and the left spermatic cord is tender to 
palpation.  A scrotal sonogram . . . 
revealed bilaterally hydroceles with a 
thickened head or left epididymis, 
possibly representing chronic or infected 
spermatoceles or epididymitis.  A left 
varicocele was also noted.

The veteran did not report any treatment for this condition 
and medical records showing treatment were not proffered.

The veteran's condition has been rated by analogy.  His 
disability has been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7523 (2001).  This code provides that 
complete atrophy of one testis is noncompensable, while 
complete atrophy of both testes warrants a 20 percent 
evaluation.

Based on a review of the available medical evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for a left 
hydrocele, status post hydrocelectomy.  The medical evidence 
of record is negative for any indication that this disability 
results in loss of range of motion of any body part, or that 
it results in a disability comparable to complete atrophy of 
both testes.  In fact, the recent VA examination found that 
the veteran had no residual disability from his earlier 
surgery.  The veteran has not referred to any treatment or 
evaluation records, not already associated with his claims 
file, that reflect any symptoms.  Thus, the veteran's claim 
for a compensable evaluation for this condition is denied.


D.  Hemorrhoids

The veteran also suffered from hemorrhoids while in the 
military.  When the veteran submitted his claim for service 
connection, an examination to determine whether the veteran 
was suffering from hemorrhoids was accomplished in November 
2000.  Although the veteran reported that he experienced day-
long flare ups, three times a month, along with some 
bleeding, he also stated that he did not use medications for 
the treatment of his hemorrhoids.  When checked, the 
veteran's anus revealed one hemorrhoid, which was not 
swollen, red, or actively bleeding.  In conclusion, the 
veteran was diagnosed as having "external hemorrhoids".

Hemorrhoids will be rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7336 (2001), which states that a 
noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  

None of the presented evidence has shown that the veteran's 
hemorrhoids have caused persistent bleeding, fissures, or 
anemia.  Moreover, the evidence has failed to suggest that 
the veteran's hemorrhoids are irreducible, large, or 
thrombotic, with frequent recurrences.  In determining 
whether an increased evaluation is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the veteran has external hemorrhoids, the evidence 
fails to show that this condition is underrated.  In other 
words, the veteran's condition does not meet any of the 
rating criteria needed for a compensable evaluation.  Because 
there is no medical records or testimony indicative of a more 
serious hemorrhoid condition, an increased evaluation is not 
warranted, and the veteran's claim is denied.  


ORDER

1.  Entitlement to a compensable evaluation for bilateral 
inguinal hernia repair, on appeal from an initial grant of 
service connection, is denied.

2.  Entitlement to a compensable evaluation for a hiatal 
hernia with gastroesophageal reflux disease, status post 
Nissen fundoplication, on appeal from an initial grant of 
service connection, is denied.

3.  Entitlement to a compensable evaluation for a left 
hydrocele, status post hydrocelectomy, on appeal from an 
initial grant of service connection, is denied.

4.  Entitlement to a compensable evaluation for external 
hemorrhoids, on appeal from an initial grant of service 
connection, is denied.


REMAND

The veteran has also come before the VA requesting that 
service connection be granted for a left heel condition, 
right hand pain, a right shoulder disability, and headaches.  
He maintains that these four conditions began in or were 
caused by his military service.  In conjunction with his 
claim, the veteran underwent numerous VA medical examinations 
at his local VA medical center.

One of the examinations the veteran completed was a Joints 
Exam that was accomplished in October 2000.  The veteran told 
the doctor that he had a history of right shoulder pain and 
some limitation of function with his right arm.  On 
examination, the doctor found the following:

	. . . With regard to his right 
shoulder, he has 0 to 170 degrees of 
flexion, 0 to 160 degrees of abduction.  
His internal and external rotation are 90 
degrees.  There is no evidence of any 
apprehension.  He has no 
acromioclavicular joint tenderness.  His 
strength in his rotator cuff musculature 
is 5/5.

X-ray films of the right shoulder were within normal limits.  
A diagnosis of right shoulder pain with probable mild 
impingement syndrome was given.  The doctor did not, however, 
comment on whether the veteran's condition was related to his 
military service.

An examination of the veteran's hand was also accomplished in 
October 2000.  The veteran told the examiner that he had 
injured his right hand during a military field exercise.  He 
complained of intermittent numbness of the hand.  The actual 
physical exam of the hand produced the following results:

	. . . he has 5/5 strength with hand 
grip as well as finger abduction and 
thumb extension.  He has some mild 
decreased sensation subjectively over the 
back of his hand.  An Allen's test is 
negative.  He has no evidence of any 
thenar atrophy.  His Tinel's sign is 
negative over the carpal tunnel.  
Phalen's test is negative.  

X-ray films of the hand were within normal limits.  An 
assessment of right hand pain with numbness radiating 
dorsally on the ulnar side was given.  The examiner did not 
comment on the etiology of said condition.

The veteran also sat for a foot examination in October 2000.  
A diagnosis of mild plantar fasciitis of the left foot was 
given.  Although the veteran stated that he had been 
suffering from left heel pain since his military service, the 
examiner did not link his found condition with the veteran's 
military service or any incidents therein.  

Another foot examination was performed in March 2001.  Unlike 
the last examination where only one foot was diagnosed as 
having plantar fasciitis, in March 2001 the veteran was given 
a diagnosis of bilateral plantar fasciitis.  The right foot 
was diagnosed as being worse than the left foot.  No comments 
were given concerning the etiology of this disability.  

A specific examination concerning the veteran's complaints of 
headaches was not accomplished.

Since the RO's decision in June 2000, there has been a 
significant change in the law.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examinations to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2001) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2001) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded comprehensive VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for the following conditions 
since he left service in November 1999:  
left heel, right hand, right shoulder, 
and headaches.  After the list is 
submitted by the veteran, the RO should 
make arrangement in order to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2001).

3.  The physicians who conducted the 2000 
and 2001 examinations should be asked the 
review the claims folder and their prior 
reports and give their opinions as to 
whether it is as likely as not that the 
claimed disorders began during, were 
caused by or otherwise are etiologically 
related to the veterans military service.  
If they are unable to do so, the veteran 
should be scheduled for VA neurological, 
podiatry, and orthopaedic examinations.  
The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiners are asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.

The examiners should identify all 
disabilities found, [particularly 
headaches, a left heel condition, a right 
shoulder disability, and a right hand 
condition], and the examiners should 
express an opinion as to whether any of 
the found disabilities are related to the 
veteran's military service or any 
incident therein.  If a conclusion can 
not be made concerning whether the found 
disabilities are related to the veteran's 
military service, the examiners should 
then discuss the likely etiology of each 
found condition.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

